Citation Nr: 1611721	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  15-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for a left knee condition.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a low back disorder.  

7.  Entitlement to service connection for an upper back disorder.  

8.  Entitlement to service connection for a left hand disorder.  

9.  Entitlement to service connection for a right shoulder disorder.  

10.  Entitlement to service connection for a left groin disorder.  

11.  Entitlement to service connection for headaches, to include migraine headaches.  

12.  Entitlement to service connection for an acquired psychiatric condition to include major depressive disorder with generalized anxiety.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

On his September 2015 substantive appeal, the Veteran requested a hearing by video-conference before the Board to provide testimony in support of his claims.  The hearing was scheduled for March 15, 2016.  However, a day prior to his hearing, the Veteran's representative notified the Board that the Veteran was incarcerated and unable to attend his hearing.  The Veteran's representative further stated that it was unclear precisely when the Veteran would be permitted to attend a hearing and requested a continuance until such time that the Veteran could appear and be heard.  

Accordingly, the case is REMANDED for the following action:

1.  In coordination with the Veteran and his representative concerning the date of the Veteran's release from jail, schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  

2.  After the hearing is conducted, if the Veteran withdraws the hearing request or if he fails to appear without good cause, the claim folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




